Case 5:18-cv-01590-SMH-MLH Document 20 Filed 02/03/21 Page 1 of 1 PageID #: 78




                          UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

 DEMARCUS JUNE                                     CIVIL ACTION NO. 18-1590-P

 VERSUS                                            CHIEF JUDGE HICKS

 SHREVEPORT POLICE                                 MAGISTRATE JUDGE HORNSBY
 DEPRTMENT, ET AL.

                                        JUDGMENT

         For the reasons stated in the Report and Recommendation (Record Document 18)

 of the Magistrate Judge previously filed herein, and after an independent review of the

 record, and noting the lack of written objections filed by Plaintiff and determining that the

 findings are correct under the applicable law;

         IT IS ORDERED that Plaintiff’s complaint is DISMISSED WITHOUT PREJUDICE,

 for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of Civil Procedure.

         THUS DONE AND SIGNED in Shreveport, Louisiana, this 3rd day of February,

 2021.
